CHARLES J. SCHUCK, Judge.
Claimant, Gail Nicholson, claims damages for injuries to his wagon, occasioned by the said wagon falling through defective flooring on a bridge located on a secondary road in Dod-dridge county, West Virginia, and damaging the vehicle to the extent of $18.00.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of eighteen dollars ($18.00 )